     Case 1:15-cr-00272-DAD-BAM Document 290 Filed 11/02/20 Page 1 of 4

 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
 4    EMAIL: Anthony@capozzilawoffices.com
      www.capozzilawoffices.com
 5
 6    ATTORNEY FOR Defendant,
      KASPER KASPERIAN
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                               ******

12    UNITED STATES OF AMERICA,                          Case No.: 1:15-CR-00272-1 DAD-BAM
13                  Plaintiff,
14                                                       STIPULATION AND ORDER TO
                                                         CONTINUE SENTENCING HEARING
15           v.
16
                                                         Date: November 30, 2020
17    KASPER KASPERIAN,                                  Time: 10:00 a.m.
                                                         Courtroom: 5
18                  Defendant.
19
20    TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
21
22           This case is set for sentencing on November 30, 2020. On May 13, 2020, this Court issued
23    General Order 618, supplementing prior orders issued on March 12, 17, 18, 30, and April 17,
24    2020, addressing COVID-19 and attendant public health advisories. This court declared a judicial
25    emergency on April 9, 2020, pursuant to 18 U.S.C. § 3174, and the Ninth Circuit Judicial
26    Council’s Order of April 16, 2020, continuing this court’s judicial emergency for an additional
27    one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021.
28

                                                        1
                                 STIPULATION AND ORDER TO CONTINUE SENTENCING
                                      CASE NO.: 1:15-CR-00272-1-DAD-BAM
     Case 1:15-cr-00272-DAD-BAM Document 290 Filed 11/02/20 Page 2 of 4

 1            Although the General Orders address the district-wide health concern, the Supreme Court
 2    has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
 3    openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular
 4    case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there
 5    can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot
 6    be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir.
 7    2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit
 8    findings on the record “either orally or in writing”).
 9            Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both
10    mandatory and inexcusable—the General Orders require specific supplementation. Ends-of-
11    justice continuances are excludable only if “the judge granted such continuance on the basis of
12    his findings that the ends of justice served by taking such action outweigh the best interest of the
13    public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period
14    is excludable unless “the court sets forth, in the record of the case, either orally or in writing, its
15    reason or finding that the ends of justice served by the granting of such continuance outweigh
16    the best interests of the public and the defendant in a speedy trial.” Id.
17            The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local
18    Code T4). Although the Speedy Trial Act does not directly address continuances stemming from
19    pandemics, natural disasters, or other emergencies, this Court has discretion to order a
20    continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-
21    of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764
22    (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
23    Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing
24    Furlow to exclude time following the September 11, 2001, terrorist attacks and the resultant
25    public emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the
26    prompt proceedings mandated by the statutory rules.
27            In light of the societal context created by the foregoing, this Court should consider the
28    following case-specific facts in finding excludable delay appropriate in this particular case

                                                        2
                                 STIPULATION AND ORDER TO CONTINUE SENTENCING
                                      CASE NO.: 1:15-CR-00272-1-DAD-BAM
     Case 1:15-cr-00272-DAD-BAM Document 290 Filed 11/02/20 Page 3 of 4

 1    under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court
 2    should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172,
 3    1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).
 4                                             STIPULATION
 5           Plaintiff United States of America, by and through its counsel of record, and defendant,
 6    by and through defendant’s counsel of record, hereby stipulate as follows:
 7           1.      By previous order, this matter was set for sentencing on November 30, 2020.
 8           2.      By this stipulation, defendant now moves to continue the sentencing until
 9    February 22, 2021, and to exclude time between November 30, 2020, and February 22, 2021,
10    under Local Code T4.
11           3.      The parties agree and stipulate, and request that the Court find the following:
12                   a)        The government does not object to the continuance.
13                   b)        In addition to the public health concerns cited by General Orders 611 and
14           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly
15           apt in this case because:
16                             (i) The defendant does not consent to proceed using videoconferencing (or
17                             telephone conferencing if videoconferencing is not reasonably available)
18                             pursuant to General Orders 614, 620 and 624.
19                   c)        Based on the above-stated findings, the ends of justice served by
20           continuing the case as requested outweigh the interest of the public and the defendant in
21           a trial within the original date prescribed by the Speedy Trial Act.
22                   d)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
23           § 3161, et seq., within which trial must commence, the time period of November 30,
24           2020, to February 22, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§
25           3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
26           the Court at the parties’ request on the basis of the Court’s finding that the ends of justice
27           served by taking such action outweigh the best interest of the public and the defendant in
28           a speedy trial.

                                                         3
                                  STIPULATION AND ORDER TO CONTINUE SENTENCING
                                       CASE NO.: 1:15-CR-00272-1-DAD-BAM
     Case 1:15-cr-00272-DAD-BAM Document 290 Filed 11/02/20 Page 4 of 4

 1           4.      Nothing in this stipulation and order shall preclude a finding that other provisions
 2    of the Speedy Trial Act dictate that additional time periods are excludable from the period within
 3    which a trial must commence.
 4           IT IS SO STIPULATED.
 5                                               Respectfully submitted,
 6     DATED:      October 30, 2020        By: /s/ Melanie L. Alsworth
 7                                             MELANIE L. ALSWORTH
                                               Assistant United States Attorney
 8
 9
10     DATED:      October 30, 2020        By: /s/ Anthony P. Capozzi
                                               ANTHONY P. CAPOZZI
11                                             Attorney for Defendant KASPER KASPERIAN
12
13
14                                                ORDER

15           IT IS SO ORDERED that the Sentencing Hearing is continued from November 30, 2020,

16    to February 22, 2021, at 10:00 a.m. before District Judge Dale A. Drozd. Time is excluded

17    pursuant to 18 U.S.C. § 3161(c) and (h)(7)(A), B(iv).

18
19    IT IS SO ORDERED.

20       Dated:     October 30, 2020
                                                        UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                       4
                                STIPULATION AND ORDER TO CONTINUE SENTENCING
                                     CASE NO.: 1:15-CR-00272-1-DAD-BAM
